Citation Nr: 0910180	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  04-06 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1992 to 
August 1994 with reported additional service from January 
1996 to April 1996.   

This matter came to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in August 2007 for further development.  A review of the 
record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's current low back disability is not causally 
related to active service.  


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in March 2006, 
October 2006, December 2006, November 2007 and September 2008 
subsequent to the March 2003 adjudication.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.

While the March 2006, October 2006, December 2006, November 
2007, and September 2008 notices were not provided prior to 
the March 2003 adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a March 2007 
supplemental statement of the case (following the provision 
of notice in March 2006, October 2006, and December 2006) and 
a January 2009 supplemental statement of the case (following 
the provision of notice in March 2006, October 2006, December 
2006, November 2007, and September 2008).  The Veteran and 
his representative have not alleged any prejudice as a result 
of the untimely notification, nor has any been shown.  

Duty to Assist

VA has obtained service and private treatment records and 
assisted the Veteran in obtaining evidence.  The Veteran was 
provided a VA examination in February 1997, however, an 
opinion regarding causation was not provided.  The Board 
notes that when the Veteran was scheduled for another VA 
examination in January 2007, he failed to appear without 
providing any reason.  The Board further notes that pursuant 
to the August 2007 Board remand, a VA examination was 
scheduled for October 2008, but the Veteran failed to appear.  
To date, neither the Veteran nor his representative has 
provided good cause.  The Board additionally notes that by 
letters issued to the Veteran in November 2007 and September 
2008, an attempt was made to have the Veteran identify the 
chiropractor who treated him six months post service and to 
obtain appropriate consents to the release of medical records 
from that medical care provider and any identified by the 
Veteran.  To date, no response has been received by the 
Veteran.  In a statement received in January 2009, the 
Veteran's representative noted that appellate review is 
desired on the evidence now of record and that the 
representative has no further argument.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran and his representative have not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for low back disability. 

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records show that the Veteran was seen on 
various occasions from February 1993 to December 1993 for low 
back pain.  The Veteran denied any specific injury, but 
attributed the pain to his job working with heavy pallets. 
The Board notes that while a May 1996 report of medical 
history checked the appropriate box to confirm a past/current 
medical history of recurrent back pain, a May 1996 report of 
medical examination shows that clinical evaluation of the 
Veteran's spine was normal and no back disability was 
indicated.  The Board notes here that pain alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).

While a January 1997 VA examination shows that the Veteran 
had mechanical low back pain with right sacroiliac joint 
symptomatology, an x-ray study of the lumbosacral spine at 
that time was reported to be within normal limits.  

Of record is an April 2003 x-ray report.  Pertinent findings 
for the lumbar spine were straightening of the lumbosacral 
spine, mild congenital canal stenosis, minimal posterior 
osteophytic spurring at L4-5, intact pars interarticularis, 
and no compression deformity seen. 

As noted above, the Veteran was scheduled for another VA 
examination in January 2007, but the Veteran failed to 
appear.  Per the Board's August 2007 remand instructions, the 
Veteran was scheduled for another VA examination in October 
2008, but the Veteran failed to appear.  As noted previously, 
in a statement received in January 2009, the Veteran's 
representative stated that appellate review is desired on the 
evidence of record and that there was no further argument.  
Consequently, the Board will proceed with appellate review 
based on the available evidence of record.  

It is clear that the Veteran was seen for low back complaints 
during service.  It does not appear that any chronic low back 
disability was diagnosed at that time.  On examination in May 
1996, the examiner was of the opinion that the spine was 
clinically normal, although the Veteran did report a history 
of recurrent back pain at that time.  This finding is 
significant as it shows that a trained medical examiner was 
of the opinion that no chronic low back disability was 
present.  It is also significant that x-ray examination in 
January 1997 was within normal limits, although the Veteran 
had mechanical back pain at that time.  X-ray findings 
related to the lumbar spine were reported approximately six 
years later in 2003.  However, attempts to obtain medical 
clarification as to any causal relationship between the 2003 
findings and the low back complaints during service have 
proved unsuccessful as the Veteran has not cooperated by 
reporting to scheduled examinations.  The Board is thus left 
with a record which shows low back complaints during service, 
but with normal clinical findings during service and normal 
x-ray findings in January 1997.  There is no medical evidence 
to link the 2003 x-ray findings to service.  Without 
competent evidence of a nexus to service, service connection 
may not be granted. 

The weight of the available evidence is against the Veteran's 
claim.  There is not such a state of equipoise of the 
positive evidence with the negative evidence to permit a 
favorable determination in this case.  38 U.S.C.A. § 5107(b).  
Should the Veteran obtain medical evidence suggesting a 
causal relationship between any current chronic low back 
disability and service, he may request that his claim be 
reopened. 


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


